United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 03-3908
                                ___________

Mickey Conley,                         *
                                       *
             Appellant,                *
                                       *   Appeal from the United States
       v.                              *   District Court for the
                                       *   Western District of Missouri.
Bob Holden; Gary Kempker; Dave         *
Dormire; Arthur Woods; Canteen         *   [UNPUBLISHED]
Appratus of MSP; Missouri Department *
of Corrections; Missouri Department of *
Corrections and Human Resources,       *
Treasury Department; Sgt. L.           *
Weatherford; Sgt. W. Green; Sgt. B.    *
Durbin; Sgt. Campbell; David Corun; *
Richard Corne; CO I Wood; Cynthia      *
Wright; CO I R. Able; R. Young; CO I *
Friesen; D. Edwards; Charles Turner, *
Functional Unit Manager; Caseworker *
Bainbridge; Caseworker Jones;          *
Caseworker Verdugo; CO I Stewart;      *
Caseworker Webster; Tonya Kempker, *
Unit Manager; Caseworker Joan Prader; *
Michael Bowersox; Sondra Booker;       *
Paul McPhetters; Caseworker            *
Winchester; Caseworker Williams;       *
CO II David Terry; CO I Jerry          *
Cornelison; Nurse Andrea; Carolyn      *
Jrizzle; Jacquez Lamar; Palmer,        *
Chronic Care; Jeff Thurston, Medical *
Administrator; Teresa Bradely; Nurse *
Helen; Angie Wright; Pam Tagg; Bill *
Galloway; Mark Schreiber; Sgt. King;     *
Sgt. Dittman; Donald Owens; CO           *
Collego,                                 *
                                         *
             Appellees.                  *
                                    ___________

                              Submitted: September 7, 2004
                                 Filed: September 21, 2004
                                  ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

        Missouri inmate Mickey Conley appeals the district court’s dismissal of his 42
U.S.C. § 1983 action claiming denial of access to the courts. After Conley was
granted leave to proceed in forma pauperis under 28 U.S.C. § 1915, an initial partial
filing fee was assessed against him, and he was informed his case might be dismissed
if he failed to pay the fee. Because he never paid the fee, the district court dismissed
the case pursuant to Federal Rule of Civil Procedure 41(b) for failure to comply with
a court order.

       We find no abuse of discretion in the district court’s dismissal. See In re Reid,
197 F.3d 318, 320 (8th Cir. 1999) (standard of review; court may dismiss case for
failure to comply with its orders).

      Accordingly, we affirm.
                     ______________________________




                                          -2-